I am unable to assent to the conclusion of the majority, that the purpose of the legislature of 1893 was to limit the liability of towns to injuries arising from such bridges, culverts, sluiceways, and dangerous embankments only as have been created by the town or city as permanent parts of the highway. No such limitation is expressed, and I discover no warrant for ingrafting such a limitation by judicial construction. In my opinion, a defective bridge, culvert, sluiceway, or dangerous embankment, temporarily existing, and of which the town or city has knowledge, is no less a defective bridge, culvert, or sluiceway within the meaning of the statute, because it does not exist as a permanent feature of the way. Nor am I yet ready to agree that a dangerous embankment, in order to be within the meaning of the statute, must be at the side of the road. If a bridge is carried off, or a section of highway is washed out or otherwise removed, making a dangerous bank across the way at each end of the chasm, of which the town or city has knowledge, and which reasonably ought to be railed, I am not yet prepared to assent to the proposition that such dangerous banks are not "dangerous embankments" within the meaning of the statute.
I am authorized to say that Judge Bingham concurs in this dissent. *Page 267